Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 7/10/2020 have been examined, of which claims 1, 5 and 15 are independent.

Claim Objections
Claims 3, 15, 17, 20 are objected to because of the following informalities:  

Claim 3 and 20, each recites “wherein, when a part or all of the symbols”, which refers to limitation in claim 1 and 15 respectively. For the proper antecedent basis, the examiner suggests to amend “wherein, when [[a]] the part or all of the symbols”. 

Claim 15 recites in transmitting limitation, “transmitting a part or all of the symbols” and “wherein each of the uplink control channel including the first SR and the uplink control channel including the second SR”. For the proper antecedent basis, the examiner suggests to amend “transmitting [[a]] the part or all of the symbols”, and “wherein each of the first uplink control channel including the first SR and the second uplink control channel including the second SR”. 

Claim 17 recites “the uplink control channel including the first SR” and “the uplink control channel including the second SR”. For the proper antecedent basis, the examiner suggests to amend “the first uplink control channel including the first SR” and “the second uplink control channel including the second SR”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 19 recites “when the first SR or the second SR is transmitted two or more times in a slot, the first SR or the second SR is frequency-hopped within a slot or frequency-hopped at a slot boundary according to a configuration through upper layer signaling of the base station”. However, it is unclear that in instance when the first SR is transmitted two or more times in a slot, the claim recites optional instance of the second SR frequency hop; and in instance when the second SR is transmitted two or more times in a slot, the claim recites optional instance of the first SR frequency hop. For the clarity of claim language, the examiner suggests one possible amendment as: 
“when the first SR is transmitted two or more times in a slot, the first SR is frequency-hopped within a slot or frequency-hopped at a slot boundary according to a configuration through upper layer signaling of the base station, or when the second SR is transmitted two or more times in a slot, the second SR is frequency-hopped within a slot or frequency-hopped at a slot boundary according to a configuration through upper layer signaling of the base station”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over ETRI (R1-1720226: UCI multiplexing of different usage scenario; publication date 12/1/2017, prior to application date 1/12/2018, reference included in IDS 7/10/2020) in view of Samsung (R1-1717665: Procedures for UL transmissions, reference included in IDS 7/10/2020)

Regarding claim 1, ETRI teaches a method for transmitting an uplink control channel, performed in a terminal (UE transmits scheduling request (SR) based on prioritization of UL LLC and UL eMBB, section 1; section 2.2, fig 2 describes PUCCH format 1 for SR1 for eMBB and PUCCH format 0 for SR2 for LLC), the method comprising: 
(section 2.2, para 1: UE with two different SR period and duration as shown in fig 2, SR1 with period of many slots, and SR2 with period less than a slot) and information on priorities of the first SR and the second SR or information used for deriving the priorities of the first SR and the second SR (section 2.2, para 3: UE transmits PUCCH format 1 for SR1 but PUCCH format 0 for SR2 has higher priority); 
comparing the priority of the first SR with the priority of the second SR (section 2.2, para 3: UE transmits PUCCH format 1 for SR1 but PUCCH format 0 for SR2 has higher priority), when a part or all of symbols of a first uplink control channel including the first SR overlap a part or all of symbols of a second uplink control channel including the second SR (section 2.2, para 1-3: we have two cases assuming that two SR resources are overlapped in the time domain, when SR1 is being transmitted and SR2 needs to be transmitted; fig 2 – instances where two SRs collide); and 
transmitting the second uplink control channel without transmitting the part or all of the symbols of the first uplink control channel, when the priority of the second SR is higher than the priority of the first SR (section 2.2, para 3: when UE transmits PUCCH format 1 for SR1 but PUCCH format 0 for SR2 has higher priority, UE can drop the PUCCH format 1 (for SR1) immediately and transmits PUCCH format 0 (for SR2)).

ETRI describes the method of SR transmission in UE when configured with two SR of different priorities as shown in fig 2 and described in section 2.2. However, the reference is silent regarding receiving the configuration of two SR resources and priorities from base station. Samsung is directed to uplink transmission procedures including SR enhancements in NR. 

Furthermore, Samsung teaches receiving, from a base station, information on resources for transmitting a first scheduling request (SR) and a second SR (section 2.3, para 2-3: in case of multiple SR configurations, gNB configures each SR configuration in different time and frequency resources to avoid collision between SR configurations, and in case of collision between SRs, the prioritization of which SR should be transmitted is decided by RAN2) and information on priorities of the first SR and the second SR or information used for deriving the priorities of the first SR and the second SR (section 2.3, para 3: in case of collision between SRs, the prioritization of which SR should be transmitted is decided by RAN2, the prioritization can be explicit part of the SR configuration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based SR transmission when SRs collide/overlap as taught by ETRI with receiving the SR configuration of resources and priorities from base station as taught by Samsung for the benefit of improving reliability of the SR transmissions as taught by Samsung in section 2.3 on page 5.

 Regarding claim 2, ETRI further teaches wherein the second SR corresponds to a low-latency traffic as compared to a traffic corresponding to the first SR (section 2.2: PUCCH format 1 for SR1 is for eMBB and PUCCH format 0 for SR2 is for LLC (low latency communication)).

Regarding claim 4, ETRI further teaches after the transmitting the second uplink control channel, transmitting the first uplink control channel including the first SR (section 2.2, para 2: UE transmits PUCCH format 0 for SR2 successfully but not SR1 and waits for next available SR 1 resource).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ETRI (R1-1720226: UCI multiplexing of different usage scenario) in view of Samsung (R1-1717665: Procedures for UL transmissions) in further view of Huawei (R2-1710109: SR procedure in NR, reference included in IDS 7/10/2020)

 Regarding claim 3, ETRI in view of Samsung teaches the limitations of the parent claim. Huawei is directed to SR procedures in NR including handling of overlapped SR/SR transmission. 

Huawei further teaches wherein, when a part or all of the symbols of the first uplink control channel are not transmitted, a medium access control (MAC) layer of the terminal increases a repeated transmission counter for the second SR without increasing a repeated transmission counter for the first SR (section 2.2.1 and proposal 2: in NR, SR counter can be maintained per SR configuration, where the SR counter of an SR configuration is added by 1 upon an SR transmission via this SR configuration; section 2.2.3 and proposal 5 describe that when multiple PUCCH SR resources overlap in time domain, UE determines which SR is actually transmitted; thus, it would be obvious from sections 2.2.1, 2.2.3, proposal 2 and 5, for the SR that is actually when multiple SR resources collide would have the corresponding counter incremented and the SR that is not transmitted in the overlapping resources will not have the counter incremented). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based SR transmission when SRs collide/overlap as taught by ETRI and Samsung with maintaining counter for the SR transmissions as taught by Huawei for the benefit of efficient utilization of PUCCH resources for SR as taught by Huawei in section 2.2.2 and 2.2.3.


Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20180139764) in view of ETRI (R1-1720226: UCI multiplexing of different usage scenario) 

 Regarding claim 5, Hwang teaches a method for transmitting an uplink control channel, performed in a terminal (abstract: a method for transmitting a scheduling request (SR) in a low-capability (LC) or low-cost (LC) device; para 65: UCI in PUCCH include SR (scheduling request)), the method comprising: 
receiving, from a base station, information on a period of repeated transmissions and a number of repeated transmissions for a scheduling request (SR) (fig 11, para 127-137: base station sends RRC signaling to LC device including repetition level and SR period); and 
repeatedly transmitting an uplink control channel including the SR by the number of repeated transmissions according to the period of repeated transmissions (para 135, fig 11: the LC device repeatedly transmits the SR from the determined subframe position. Here, the repetition transmission number may be determined according to the repetition level). 

Hwang teaches repeated SR transmission based on configured SR configuration from base station. The reference teaches subframe offset, and each subframe including two slots, which does not explicitly teach number of times SR is transmitted in a slot. 

However, ETRI teaches wherein the uplink control channel including the SR is transmitted once or two times in a slot (fig 2, section 2.2: one SR 1 for eMBB has PUCCH format 1 with period of many slots and SR2 for LLC has PUCCH format 0 with period less than a slot (2 or 7 symbols)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated SR transmission within configured period as taught by Hwang with slot specific SR transmission as taught by ETRI for the benefit of providing prioritized SR transmission from UE during multiple SR collision as taught by ETRI in section 1 and 2.2.

 Regarding claim 6, Hwang fails to teach, but ETRI teaches wherein the period of repeated transmissions corresponds to 7 symbols (fig 2, section 2.2: SR2 for LLC has PUCCH format 0 with period less than a slot (2 or 7 symbols)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated SR transmission within configured period as taught by Hwang with slot specific SR transmission as taught by ETRI for the benefit of providing prioritized SR transmission from UE during multiple SR collision as taught by ETRI in section 1 and 2.2.

 Regarding claim 7, Hwang fails to teach, but ETRI teaches wherein the number of repeated transmissions is determined according to a type of a traffic corresponding to the SR or a format of the uplink control channel including the SR (as shown in fig 2, the SR1 for eMBB has PUCCH format 1, where each SR1 duration is longer than SR2 and transmitted three times, while the SR2 for LLC has PUCCH format 0, where each SR2 duration is shorter than SR1 and transmitted more often/ periodically). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated SR transmission within configured period as taught by Hwang with slot specific SR transmission as taught by ETRI for the benefit of providing prioritized SR transmission from UE during multiple SR collision as taught by ETRI in section 1 and 2.2.

Regarding claim 12, Hwang further teaches wherein, when the uplink control channel including the SR is not transmitted in symbols according to the period of repeated transmissions, a medium access control (MAC) layer of the terminal does not increase a repeated transmission counter for the SR (Para 148: in repetition transmission of the SR, when some transmissions are dropped, the SR is not cancelled, and when the SR is not transmitted, a counter of the SR transmission number is not increased; Para 75: when the SR is triggered and when another pending SR does not exist, an MAC entity sets a counter of the SR, for example, SR_COUNTER to 0).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20180139764) in view of ETRI (R1-1720226: UCI multiplexing of different usage scenario) in further view of Xiong et al. (US 20190045529, cited portions supported by provisional 62556993 filed on 9/11/2017)

 Regarding claim 8, Hwang in view of ETRI teaches the limitations of the parent claim. Xiong is directed to SR transmission and resource configuration in SR. 

Furthermore, Xiong teaches wherein, when the SR is transmitted once in a slot, the uplink control channel including the SR is transmitted in same symbols in each slot (fig 1-3 show symbol level periodicity of SR in each slot; Para 60: PUCCH format carrying SR follows SR periodicity and offset. In an example, SR is configured with 2-symbol periodicity, i.e., in symbol #0, 2, 4, 6, 8, 10, 12. In this case, PUCCH can be transmitted starting from symbol #0, 2, 4, 6, 8, 10, 12. In this case, starting symbol is fixed to 0 for PUCCH resource configuration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated SR transmission within configured period as taught by Hwang and ETRI with symbol and slot specific SR transmission as taught by Xiong for the benefit to ensure sufficient transmission opportunities while maintaining efficient overhead in UL signaling as taught by Xiong in Para 51.

 Regarding claim 9, Hwang in view of ETRI teaches the limitations of the parent claim. Xiong is directed to SR transmission and resource configuration in SR. 

Furthermore, Xiong teaches wherein, when the SR is transmitted two times in a slot, the uplink control channel including the SR is transmitted in same symbols in each slot or in different symbols in each slot (fig 2-3 show symbol level periodicity of SR in slots, where fig 2 and 3 show 4 symbol periodicities of SR, SR being transmitted at least twice and in different symbols in the slot). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated SR transmission within configured period as taught by Hwang and ETRI with symbol and slot specific SR transmission as taught by Xiong for the benefit to ensure sufficient transmission opportunities while maintaining efficient overhead in UL signaling as taught by Xiong in Para 51.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20180139764) in view of ETRI (R1-1720226: UCI multiplexing of different usage scenario) in further view of Papasakellariou et al. (US 20160226649) 

 Regarding claim 10, Hwang in view of ETRI teaches the limitation of the parent claim. Papasakellariou is directed to link adaptation for low cost UE, including UE procedures for overlapping uplink channels. 

Furthermore, Papasakellariou teaches wherein, when a part or all of symbols in which the uplink control channel including the SR is transmitted overlap with a part or all of symbols of an uplink control channel including uplink control information other than the SR, the uplink control channel including the SR and the uplink control channel including the uplink control information other than the SR are transmitted as multiplexed (Para 172: When repetitions of a PUCCH transmission conveying HARQ-ACK and repetitions of a PUCCH transmission conveying SR fully overlap in time, and assuming that LC-UE 114 is configured by RRC signaling a same number of repetitions for each respective PUCCH transmission, HARQ-ACK and SR can be multiplexed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated SR transmission within configured period as taught by Hwang and ETRI with multiplexing SR transmission with other uplink control information as taught by Papasakellariou for the benefit of improving UL spectral efficiency and reducing UE power consumption as taught by Papasakellariou in Para 161.


Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ETRI (R1-1720226: UCI multiplexing of different usage scenario) in view of Hwang et al. (US 20180139764)

 Regarding claim 15, ETRI teaches a method for transmitting an uplink control channel, performed in a terminal (UE transmits scheduling request (SR) based on prioritization of UL LLC and UL eMBB, section 1; section 2.2, fig 2 describes PUCCH format 1 for SR1 for eMBB and PUCCH format 0 for SR2 for LLC), the method comprising: 
(section 2.2, para 1: UE with two different SR period and duration as shown in fig 2, SR1 with period of many slots, and SR2 with period less than a slot); 
comparing a priority of the first SR with a priority of the second SR (section 2.2, para 3: UE transmits PUCCH format 1 for SR1 but PUCCH format 0 for SR2 has higher priority), when a part or all of symbols of a first uplink control channel including the first SR according to the period of repeated transmissions for the first SR overlap with a part or all of symbols of a second uplink control channel including the second SR according to the period of repeated transmissions for the second SR (section 2.2, para 1-3: we have two cases assuming that two SR resources are overlapped in the time domain, when SR1 is being transmitted and SR2 needs to be transmitted; fig 2 – instances where two SRs collide; fig 2 shows the instance of two SRs colliding based on period and duration of SR1 and SR2 configuration); and 
transmitting the second uplink control channel without transmitting a part or all of the symbols of the first uplink control channel, when the priority of the second SR is higher than the priority of the first SR (section 2.2, para 3: when UE transmits PUCCH format 1 for SR1 but PUCCH format 0 for SR2 has higher priority, UE can drop the PUCCH format 1 (for SR1) immediately and transmits PUCCH format 0 (for SR2)), 
wherein each of the uplink control channel including the first SR and the uplink control channel including the second SR is transmitted once or two times in a slot (fig 2, section 2.2: one SR 1 for eMBB has PUCCH format 1 with period of many slots and SR2 for LLC has PUCCH format 0 with period less than a slot (2 or 7 symbols)).

ETRI describes the method of SR transmission in UE when configured with two SR of different priorities as shown in fig 2 and described in section 2.2. However, the reference is silent regarding receiving the configuration of two SR resources and priorities from base station. Hwang is directed to method for transmitting a scheduling request (SR) in a low-capability (LC) or low-cost (LC) device and teaches repeated SR transmission based on configured SR configuration from base station.

Furthermore, Hwang teaches receiving, from a base station, information on a period of repeated transmissions and a number of repeated transmissions for a first scheduling request (SR) (fig 11, para 127-137: base station sends RRC signaling to LC deice   including repetition level and SR period) and information on a period of repeated transmissions and a number of repeated transmissions for a second SR (fig 11, para 127-137: base station sends RRC signaling to LC device including repetition level and SR period). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based SR transmission when SRs collide/overlap as taught by ETRI with repeated SR transmission within configured period as taught by Hwang for the benefit of efficiently perform uplink scheduling as taught by Hwang in Para 156.

Regarding claim 17, ETRI further teaches wherein the number of repeated transmissions for the first SR is determined according to a type of a traffic corresponding to the first SR or a format of the uplink control channel including the first SR (as shown in fig 2, the SR1 for eMBB has PUCCH format 1, where each SR1 duration is longer than SR2 and transmitted three times, while the SR2 for LLC has PUCCH format 0, where each SR2 duration is shorter than SR1 and transmitted more often/ periodically), and the number of repeated transmissions for the second SR is determined according to a type of a traffic corresponding to the second SR or a format of the uplink control channel including the second SR (as shown in fig 2, the SR1 for eMBB has PUCCH format 1, where each SR1 duration is longer than SR2 and transmitted three times, while the SR2 for LLC has PUCCH format 0, where each SR2 duration is shorter than SR1 and transmitted more often/ periodically).

Regarding claim 18, ETRI further teaches wherein the second SR is an SR corresponding to a low-latency traffic as compared to a traffic corresponding to the first SR (section 2.2: PUCCH format 1 for SR1 is for eMBB and PUCCH format 0 for SR2 is for LLC (low latency communication)).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ETRI (R1-1720226: UCI multiplexing of different usage scenario) in view of Hwang et al. (US 20180139764) in further view of NTT (R1-1718156: Proposals for SR configurations, reference included in IDS 7/10/2020)

 Regarding claim 16, ETRI in view of Hwang teaches the limitations of parent claim. ETRI further teaches one of SR’s period of repeated transmissions corresponds to 7 symbols in section 2.2 (SR2 with period less than a slot, 7 symbols). However, reference does not teach both the SR period correspond to 7 symbols. NTT is directed to RAN2 SR configurations. 

Furthermore, NTT teaches wherein each of the period of repeated transmissions for the first SR and the period of repeated transmissions for the second SR corresponds to 7 symbols (page 3-4: UE can be configured with multiple SR configurations and each SR configuration is indicated by periodicity and offset, where periodicity for SR is configured independently, and has 7 symbols). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based SR transmission when SRs collide/overlap as taught by ETRI and Hwang with multiple SR configurations as taught by NTT for the benefit of enhancing SR transmissions for URLLC as taught by NTT in page 4.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ETRI (R1-1720226: UCI multiplexing of different usage scenario) in view of Hwang et al. (US 20180139764) in further view of Huawei (R2-1710109: SR procedure in NR)

Regarding claim 20, ETRI in view of Hwang teaches the limitations of parent claim.

ETRI in view of Hwang fail to teach, but Huawei teaches wherein, when a part or all of the symbols of the first uplink control channel are not transmitted, a medium access control (MAC) layer of the terminal increases a repeated transmission counter for the second SR without increasing a repeated transmission counter for the first SR (section 2.2.1 and proposal 2: in NR, SR counter can be maintained per SR configuration, where the SR counter of an SR configuration is added by 1 upon an SR transmission via this SR configuration; section 2.2.3 and proposal 5 describe that when multiple PUCCH SR resources overlap in time domain, UE determines which SR is actually transmitted; thus, it would be obvious from sections 2.2.1, 2.2.3, proposal 2 and 5, for the SR that is actually when multiple SR resources collide would have the corresponding counter incremented and the SR that is not transmitted in the overlapping resources will not have the counter incremented). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based SR transmission when SRs collide/overlap as taught by ETRI and Hwang with maintaining counter for the SR transmissions as taught by Huawei for the benefit of efficient utilization of PUCCH resources for SR as taught by Huawei in section 2.2.2 and 2.2.3.


Allowable Subject Matter
 Claims 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/13/2022